      Case 1:20-cv-00135-LG-RPM Document 29 Filed 08/25/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

ELIJAH DOWDLE                                                        PLAINTIFF


v.                                               CAUSE NO. 1:20cv135-LG-RPM


STONE COUNTY CORRECTIONAL
FACILITY, ET AL.                                                  DEFENDANTS


                               FINAL JUDGMENT

      In accordance with the Court’s Order entered herewith, the Court finds that

this lawsuit should be dismissed.

      IT IS ORDERED AND ADJUDGED that this lawsuit is hereby

DISMISSED WITHOUT PREJUDICE.

      SO ORDERED AND ADJUDGED this the 25th day of August, 2020.

                                            s/   Louis Guirola, Jr.
                                            LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
